NO. 07-06-0307-CR

                                       IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                 AT AMARILLO

                                                     PANEL E

                                         DECEMBER 6, 2006
                                  ______________________________

                                               RANDALL DIXON,

                                                                                   Appellant

                                                          v.

                                          THE STATE OF TEXAS,

                                                             Appellee
                               _________________________________

                  FROM THE 290TH DISTRICT COURT OF BEXAR COUNTY;

                  NO. 2004-CR-7578; HON. SHARON MACRAE, PRESIDING
                           _______________________________

                                   ABATEMENT AND REMAND
                              __________________________________

Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J.1

         Randall Dixon (appellant) appeals his criminal convictions. Per an extension of the

deadline previously granted him, his appellate brief was due by November 15, 2006. Yet,

it has not been received to date. This court informed appellant of this circumstance by

letter dated November 22, 2006, and told him that unless a brief or response to our letter

was received by the Court “on or before Monday, December 04, 2006, the appeal will be


         1
            John T. B oyd, C hief Justice (R et.), Se venth Court o f Appea ls, sitting by assignm ent. T E X . G O V ’T
C O D E A N N . §75.002 (a)(1 ) (Vernon Sup p. 2006).
abated to the trial court.” December 4th passed without appellant filing either a brief or

response to our November 22nd letter.

       Consequently, we abate the appeal and remand the cause to the 290th District Court

of Bexar County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant is indigent;

       2.     whether appellant desires to prosecute the appeal; and

       2.     whether appellant has been denied the effective assistance of
              counsel due to appellate counsel’s failure to timely file an appellate
              brief. See Evitts v. Lucey, 469 U.S. 387, 394, 105 S. Ct. 830, 834-35,
              83 L. Ed. 2d 821, 828 (1985) (holding that an indigent defendant is
              entitled to the effective assistance of counsel on the first appeal as of
              right and that counsel must be available to assist in preparing and
              submitting an appellate brief).

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue the appeal, is indigent, and has been denied effective assistance of counsel, we

further direct it to appoint new counsel to assist in the prosecution of the appeal. The

name, address, phone number, telefax number, and state bar number of the new counsel,

if any, who will represent appellant on appeal must also be included in the court’s findings

of fact and conclusions of law. Furthermore, the trial court shall also cause to be

developed 1) a supplemental clerk’s record containing the findings of fact and conclusions

of law and 2) a reporter’s record transcribing the evidence and argument presented at the

aforementioned hearing. Additionally, the trial court shall cause the supplemental clerk’s

record to be filed with the clerk of this court on or before January 5, 2007. Should

                                               2
additional time be needed to perform these tasks, the trial court may request same on or

before January 5, 2007.

      It is so ordered.

                                               Per Curiam

Do not publish.




                                           3